Title: To George Washington from William Gordon, 19–20 June 1776
From: Gordon, William
To: Washington, George



My dear Sir
[Jamaica Plain, Mass., 19–20 June 1776]

I am desirous of writing, tho’ without a flow of spirits. The reason of the last is not any disagreeable news to be transmitted from this neighbourhood; but an apprehension that the crisis is hastening which will deprive me of some valuable friends, nobly falling in the cause of the Continent, & what is more of Liberty. Heaven grant that their number may be small; & that they may be such as may be missed the least! The joys of a victory will be greatly lessened, from the painful reflection that it must be

gained by the precious blood of many a worthy freeman: but it is the will of God that all earthly pleasures should be dashed.
The letter from the Congress to our General Court would lead one to imagine, that the enemy will have attacked before this can reach your Excellency. But I am otherwise minded, that Genl How has not yet recd the expected reinforcement, & that the wind, by hanging so in the west, will prevent so speedy an arrival as might be conjectured, should he conclude upon sailing with the force he has, leaving the reinforcement to follow as it may arrive. A considerable part of it I trust will be intercepted. Besides the ship & brig containing two hundred & ten highlanders taken on the Lords Day, of which I gave Mr Hazard an account by the monday’s post, & which I desired him to transmit immediately to your Excellency, another large ship with more than a hundred, besides Col., Major, & other Officers, baggage & six months provision, was taken yesterday. Tis said more are in the Bay & that we have from this last capture learnt that an armed vessel with a considerable quantity of cash on board, 100,000£ sterling, was in company a day or two ago. By weakening the enemy in this way without any considerable loss on our side, your Excellency may be prevented suffering, tho’ the recruits from the Bay should not arrive so soon as desired. We shall find great difficulty in raising them. Don’t know, but I must help forward, as in fortifying, by offering to make one of the corps. Nothing however short of the most urgent necessity will induce me to take this step. Should ever a commission from heaven in the necessity of the times oblige me to serve under your Excellency & to use carnal weapons, shall pray you to assign me either a post without danger, or one where I must fight or perish, for I cannot vouch that my courage is any better than that of the coward’s, who will fight desperately to escape death & get out of danger. I had the pleasure of spending the last thursday evening at Col. Quincy’s, whether I had repaired to be at hand to view the intended operations of the succeeding day; & had the happiness of seeing our enemies drove out of the harbour at last, & the snare laid for all the subsequent captures. When I recollected that without any forecast of ours the event took place on the 14th of June, I could not but think that there was a retaliating Providence, which must (as your Excellency

expresses it) serve to inspire every reflecting mind with confidence. This brings me to the acknowledgment of your letter, & the honour done me in sending it. I wish the Massachusetts had been more happy in their choice of generals & were more wise than to support those in whom they have been disappointed. We had, in my poor judgment, a thorough good one, but we have learnt that the small pox has deprived us of him. Upon a hint that Genl H—th would be likely to succeed at Boston, I was for the Towns writing to your Excellency that the appointment might not take place, unless what had been reported concerning his having declined the post of honour could be cleared up. This however was declined, but most expressed their wishes that he would not be sent. I was almost called to an account by some military gentlemen for speaking freely of him. But stood up for my liberty, declared that in such perilous times I would speak freely, that I did not think he had the requisite courage, had been told by Gen. Gates & Col. Mifflin that he had declined the post of honour, without being laid under the restraint of not mentioning their names (always kept your Excellency out of the question) that if I was called to it I would declare the same to his face & give those reasons for my opinion concerning him that he would not like to hear: by the by, have more that I thought it necessary to mention to You. Since this talk have heard no more, tho’ before I was next to threatnd. Thus You see that “free people will judge freely, & You do not condemn them for it—it is the only way to bring matters to a fair discussion.” When I met with this sublime turn of sentiment it reminded me of what Plutarch records of Timoleon, when Demænetus in a full audience of the Syracusians laid several things to his charge, that he made no other reply to him, but only said, “he was much indebted to the gods, for granting the request he had so often made them, namely, that he might live to see the Syracusians enjoy that liberty of speech which they now seem’d to be masters of.”
May You ever enjoy that divine aid which you are sensible is so very necessary; & may you be helped to exercise that full reliance on the alwise & powerful dispensations of the supreme Being that may keep your mind in perfect peace & serenity amidst all the changes & wars that are around you! I hope your

Excellency will ever deserve the good opinion & affection of the Colonists; but should You, after having been the instrument in the hand of God of saving the Continent meet with ingratitude & contempt, remember, that the Saviour of the world met with the like, & that no one is to expect the crown without having been first acquainted with the cross.
You will conclude that either I did not hurt my hands much or that they are recovered, by my troubling you with so long a letter. Believe me, I wrought till I made my hands bleed, & that I fatigued myself beyond common; but the greatest service I did was by spiriting up others, which was tantamount to clapping them on the back, & adding work on brave boys. I found a little time out of the six weeks for giving the publick the thoughts of a Watchman which will accompany this mss.
The Major killed on the Lords day was buried yesterday in military pomp attended by the whole brigade & the highland officers as mourners. Have been told that he was a member of parliament, the same as Col. or Lieut. Col. Campbell who was taken, & followed as chief mourner. Frazer it is said is not coming over.
Have been looking into the late Mr Quincy’s mo. journal the past morning, & therein found the following memor: viz.
1774 Decr 14. Spent the evening with Mr Sayer in Co. with Dr F. & others. In the course of conversation Dr F. said, that more than 16 years ago, long before any dispute with America, the present Ld Cambden, then Mr Pratt sd to him, “for all what you Americans say of your loyalty & all that, I know you will one day throw off your dependance upon this country, & notwithstanding your boasted affection to this country, you will set up for independence.” Dr F. sd, that he assured him “no such idea was entertain’d in the mind of the Americans, & no such idea will ever enter their heads unless you grossly abuse them.” “Very true, replied Mr Pratt, that is one of the main causes that I see will happen, & will produce the event.” I shall now break off for the present, being obliged to go to Boston, by tomorrow June the 20th may have something more of importance to add than that Mrs Gordon joins in best respects to self, Lady Washington, family & friends, & that I remain your most humble servant

William Gordon



Thursday morning. Upon inquiry when at Boston yesterday, learnt from the printers that the New England Chronicle was sent You regularly, & that therefore it was needless for me to add the thoughts of a Watchman.
The Major deceased was not a member of Parliament, but the Lieut. Col. Campbell represents the royal boroughs in the shire of Sterling. Was among the prisoners, they are in general young, healthy & well built, a fine corps, but newly raised. They tell that the old highland regiment is coming over.
The information respecting the 100,000£ is so well founded, that the General Court appointed a Committee to repair immediately to Boston, & to take the most proper methods for catching the vessel. Was providence to favour us so far, the ready money might enable us to redeem our affairs in Canada. A letter from Col. Greaton to his wife informs us that most of his men are ill with the small pox & that they had been living upon flour & water for twenty days—hard fare, but might be best for the infected. Two more vessels were coming towards the harbour, near the light house as was, when I left town, hope therefore to have more good news to add, ere I close my letter & put it in the post.
Am fearful lest some of the transports should escape for want of more foresight & alertness.
Boston. The ships seen yesterday are thought to be Kings frigates. Whenever your Excellency has time, a few lines will be deem’d an honour done to Yours


W.G.
